Exhibit 10(a)
(BANK OF AMERICA LOGO) [g26405g2640504.gif]
DIRECTORS’ STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT

                      NUMBER OF   FAIR MARKET VALUE GRANTED TO   AWARD DATE  
SHARES   PER SHARE              

This Restricted Stock Award Agreement (the “Agreement”) is made between Bank of
America Corporation, a Delaware corporation (“Bank of America”), and you, a
Nonemployee Director of Bank of America.
Bank of America sponsors the Bank of America Corporation Directors’ Stock Plan
(the “Plan”). A Prospectus describing the Plan is enclosed as Exhibit A. The
Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).
The award described in this Agreement is for the number of shares of Bank of
America Common Stock shown above (the “Shares”). You and Bank of America
mutually covenant and agree as follows:

1.   The award of the Shares is subject to the terms and conditions of the Plan
and this Agreement. You acknowledge having read the Prospectus and agree to be
bound by all the terms and conditions of the Plan and this Agreement.   2.   You
agree that, upon request, you will furnish a letter agreement providing that you
will not distribute or resell any of said Shares in violation of the U.S.
Securities Act of 1933, as amended, that you will indemnify and hold Bank of
America harmless against all liability for any such violation and that you will
accept all liability for any such violation.   3.   The Shares shall not become
vested until the first anniversary of the Award Date stated above (or, if
earlier, the date of the next annual meeting of the stockholders of Bank of
America) (the “Vesting Date”). If you cease to serve as a Nonemployee Director
before the Vesting Date due to your death, or if there is a Change in Control
prior to the Vesting Date, then the Shares shall become fully vested as of the
date of such death or Change in Control, as applicable. If you cease to serve as
a Nonemployee Director at any time for any reason other than death before the
earlier of the Vesting Date or a Change in Control, then the Shares shall become
vested pro rata (based on the number of days between the Award Date and the date
of cessation of services divided by 365 days), and to the extent the Shares are
not thereby vested they shall be forfeited as of the date of such cessation of
services. Until they become vested, the Shares shall be held by Bank of America.
Vested Shares shall be delivered to you as soon as practicable following the
applicable

Non — U.S. Restricted Stock Award Agreement — Directors’ Stock Plan

 



--------------------------------------------------------------------------------



 



    Vesting Date. In that regard, you agree that you shall comply with (or
provide adequate assurance as to future compliance with) all applicable
securities laws as determined by Bank of America as a condition precedent to the
delivery of the Shares. While the Shares are held by Bank of America, you shall
not have the right to sell or otherwise dispose of such Shares or any interest
therein.

4.   In accordance with Section 5(c) of the Plan, you shall have the right to
receive dividends on the Shares and to vote the Shares prior to vesting.   5.  
You acknowledge and agree that upon your cessation of services as a Nonemployee
Director resulting in the forfeiture of any unvested Shares in accordance with
paragraph 3 above, (i) your right to vote and to receive cash dividends on, and
all other rights, title or interest in, to or with respect to, unvested Shares
shall automatically, without further act, terminate and (ii) the unvested Shares
shall be returned to Bank of America. You hereby irrevocably appoint (which
appointment is coupled with an interest) Bank of America as your agent and
attorney-in-fact to take any necessary or appropriate action to cause the Shares
to be returned to Bank of America, including without limitation executing and
delivering stock powers and instruments of transfer, making endorsements and/or
making, initiating or issuing instructions or entitlement orders, all in your
name and on your behalf. You hereby ratify and approve all acts done by Bank of
America as such attorney-in-fact. Without limiting the foregoing, you expressly
acknowledge and agree that any transfer agent for the Shares is fully authorized
and protected in relying on, and shall incur no liability in acting on, any
documents, instruments, endorsements, instructions, orders or communications
from Bank of America in connection with the Shares or the transfer thereof, and
that any such transfer agent is a third-party beneficiary of this Agreement.  
6.   The existence of this award shall not affect in any way the right or power
of Bank of America or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in Bank of
America’s capital structure or its business, or any merger or consolidation of
Bank of America, or any issue of bonds, debentures, preferred or prior
preference stocks ahead of or convertible into, or otherwise affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of Bank of
America, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.   7.   Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by fax or by mail to such address and directed to such person(s) as
Bank of America may notify you from time to time; and to you, at your address as
shown on the records of Bank of America, or at such other address as you, by
notice to Bank of America, may designate in writing from time to time.   8.  
Regardless of any action Bank of America takes with respect to any or all income
tax or other tax-related withholding (“Tax-Related Items”), you acknowledge that
the ultimate liability for all Tax-Related Items owed by you is and remains your
responsibility and may exceed the amount (if any) withheld by Bank of America.
You acknowledge that Bank of America (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award of Shares, including the grant and vesting of the
Shares, the release and delivery of Shares to you, the subsequent sale of Shares
acquired upon the delivery of the Shares and the receipt of any dividends, and
(b) does not commit to structure the terms of the award or any aspect of the
Shares to reduce or eliminate your liability for Tax-Related Items.

Non — U.S. Restricted Stock Award Agreement — Directors’ Stock Plan

2



--------------------------------------------------------------------------------



 



    Further, if you have become subject to Tax-Related Items in connection with
the Shares in more than one jurisdiction, you acknowledge that Bank of America
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.       In the event Bank of America determines that it must
withhold any Tax-Related Items as a result of your participation in the Plan,
you agree as a condition of the award of the Shares to make arrangements
satisfactory to Bank of America to enable it to satisfy all withholding
requirements by all legal means, including, but not limited to, withholding any
applicable Tax-Related Items from the Shares, withholding Tax-Related Items from
other compensation (if any) Bank of America pays to you and/or withholding
Tax-Related Items from the cash proceeds (if any) received upon any sale of any
Shares. Bank of America may refuse to deliver any Shares if you fail to comply
with any withholding obligation.       Bank of America is not providing any tax,
legal or financial advice, nor is Bank of America making any recommendations
regarding the Shares and you have been advised to consult with your personal
tax, legal and financial advisors regarding the Shares before taking any action
in relation thereto.   9.   You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data, as described in this Agreement, by Bank of America for the exclusive
purpose of implementing, administering and managing the award of Shares and your
participation in the Plan. You understand that Bank of America holds certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in Bank of America, details of any entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
award of Shares and your participation in the Plan (“Data”).       You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the award, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections from your country.
You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting Executive Compensation. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing the award. You understand that Data will be held only as long as is
necessary to implement, administer and manage the award and your participation
in the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Executive Compensation. You
understand, however, that refusing or withdrawing your consent may affect your
ability to benefit from the award of Shares evidenced by this Agreement. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact Executive Compensation.   10.   The
validity, construction and effect of this Agreement are governed by, and subject
to, the laws of the United States and the laws of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties

Non — U.S. Restricted Stock Award Agreement — Directors’ Stock Plan

3



--------------------------------------------------------------------------------



 



    evidenced by this award or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of North Carolina and agree that such
litigation shall be conducted solely in the courts of Mecklenburg County, North
Carolina or the federal courts of the United States for the Western District of
North Carolina, where this award is made and/or to be performed, and no other
courts.   11.   In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Shares. Any prior agreements, commitments or negotiations
concerning the Shares are superseded.   12.   If you move to a country other
than the one in which you are currently residing prior to the delivery of the
Shares to you, additional terms and conditions may apply to the Shares. Bank of
America reserves the right to impose other requirements on the Shares to the
extent Bank of America determines it is necessary or advisable in order to
comply with local laws or facilitate the administration of the Shares and to
require you to sign any additional agreements or understandings that may be
necessary to accomplish the foregoing.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all as of the
day and year first above written.

         
BANK OF AMERICA CORPORATION
  NONEMPLOYEE DIRECTOR:    
 
       
Chief Executive Officer and President
 
 
   

Non — U.S. Restricted Stock Award Agreement — Directors’ Stock Plan

4